In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 16‐3611 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

TRAVIS OLIVER, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
          No. 3:14‐cr‐50009‐1 — Philip G. Reinhard, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 27, 2017 — DECIDED OCTOBER 17, 2017 
                ____________________ 

   Before WOOD, Chief Judge, and FLAUM and KANNE, Circuit 
Judges. 
    FLAUM,  Circuit  Judge.  Travis  Oliver  pled  guilty  to  wire 
fraud  for  defrauding  investors.  The  district  court  sentenced 
Oliver to fifty‐one months in prison followed by three years 
of supervised release. Oliver challenges that sentence on ap‐
peal. He argues that the district court erred by failing to con‐
sider unwarranted sentencing disparities, relying on inaccu‐
2                                                            No. 16‐3611 

rate information, not calculating the Guidelines range for su‐
pervision, and imposing a two‐level leadership enhancement. 
For the reasons stated below, we affirm.  
                                            I. Background 
   Between 2009 and 2012, Travis Oliver and his co‐defend‐
ant Todd Smith1 defrauded investors in Electus Asset Hold‐
ings, LLC (“Electus”). Oliver, the sole managing member of 
Electus, recruited Smith to help solicit investors in the Rock‐
ford, Illinois area. At Oliver’s direction, Smith mailed flyers to 
potential  investors  inviting  them  to  attend  retirement  plan‐
ning  seminars.  At  these  seminars,  Smith  told  investors  that 
their  funds  would  be  invested  in  Electus,  that  they  could 
withdraw  their  funds  at  any  time,  that  their  initial  invest‐
ments would be returned within a year, and that their invest‐
ments would yield a guaranteed monthly return.  
    In reality, the investors’ money was not invested in Elec‐
tus. Instead, Oliver used the money to pay personal expenses, 
including  commissions  for  himself  and  Smith,  and  to  make 
interest and principal payments to other Electus investors. He 
placed the remaining funds in risky, non‐guaranteed invest‐
ments, including Cash Flow Financial (“CFF”), a large Ponzi 
scheme operated by Alan Watson.  
   To  conceal  the  fraud,  Oliver  mailed  monthly  statements 
and  Internal  Revenue  Service  1099‐INT  forms  to  Electus  in‐
vestors,  which  falsely  claimed  that  the  investments  had 
earned  interest.  When  investors  asked  to  have  their  invest‐
ments returned, Oliver and Smith told them that their checks 

                                                 
     1 The federal indictment against Smith, who was charged with murder 

by state authorities, is still pending.
No. 16‐3611                                                          3

would be issued soon, that their checks had been lost in the 
mail,  or  that  their  money  had  been  invested  in  a  company 
whose assets were frozen pursuant to an investigation by the 
Federal Trade Commission. As a result of this scheme, Elec‐
tus’s investors lost a total of $983,654.  
    On February 11, 2014, a grand jury indicted Oliver on fif‐
teen counts of wire fraud in violation of 18 U.S.C. § 1343 and 
eight counts of mail fraud in violation of 18 U.S.C. § 1341. On 
May 31, 2016, Oliver pled guilty to one count of wire fraud. 
The judge accepted the guilty plea and ordered the probation 
office to prepare a presentence investigation report (“PSR”).  
     In the PSR, the probation office determined that Oliver’s 
total  offense  level  was  twenty‐four.  Starting  with  a  base  of‐
fense level of seven, U.S.S.G. § 2B1.1, the probation office im‐
posed the following enhancements: a fourteen‐level enhance‐
ment  because  the  total  loss  was  greater  than  $550,000,  id. 
§ 2B1.1(b)(1)(H); a two‐level enhancement because the offense 
involved  ten  or  more  victims,  id.  § 2B1.1(b)(2)(A)(i);  a  two‐
level enhancement because Oliver abused his position of trust 
as Electus’s sole managing member to commit the offense, id. 
§ 3B1.3; and a two‐level enhancement because Oliver acted in 
a leadership capacity in carrying out the fraudulent scheme, 
id.  § 3B1.1(c).  The  probation  office  also  gave  Oliver  a  three‐
level reduction for his timely acceptance of responsibility. Id. 
§ 3E1.1(a)–(b). With a total offense level of twenty‐four and a 
criminal history category of I, the Sentencing Guidelines sug‐
gested a prison term of fifty‐one to sixty‐three months and a 
4                                                                   No. 16‐3611 

supervised release term of one to three years. In his sentenc‐
ing memorandum, Oliver stated that he did not object to the 
factual determinations or Guidelines calculations in the PSR.2  
    On September 19, 2016, the district court held a sentencing 
hearing. At the beginning of the hearing, Oliver reiterated to 
the court that he did not object to the PSR’s factual findings or 
Guidelines  calculations.  Accordingly,  the  court  adopted  the 
PSR in those respects.  
    The district court proceeded to hear from several of Oli‐
ver’s victims. Two victims testified that Oliver caused them 
severe financial and personal hardship. In addition, the PSR 
included a statement from a third victim who stated that she 
had “problems with [her] nerves” and “cried for days.” She 
added: “My husband had heart trouble and this didn’t help. 
He has passed since then.”  
    Next, the court asked the government whether other crim‐
inal prosecutions arose from the related Ponzi schemes into 
which Oliver had invested money. The government informed 
the court that Watson had been convicted of wire fraud in the 
Eastern  District  of  Virginia,  sentenced  to  twelve  years  in 
prison, and ordered to pay $37 million in restitution. 
   After hearing from both parties, the district judge told Ol‐
iver:  
            I  just  want  you  to  know  at  the  outset  that  the 
            only  redemption—and  you’re  never  going  to 
            pay these people back, whether you’re working 


                                                 
      2  Oliver  did,  however,  object  to  certain  conditions  of  supervised  re‐

lease. Those conditions are not at issue in this appeal.  
No. 16‐3611                                                        5

       or whether I sentence you to the Bureau of Pris‐
       ons and you come out. These persons, many of 
       them  are  going  to  be  dead,  and  you’ve  taken 
       some years off their lives just by what your con‐
       duct  has  done  and  the  tragedy  and  emotional 
       effect it’s had on these victims. 
    The court then considered Oliver’s mitigation arguments 
and addressed each of the statutory sentencing factors under 
18  U.S.C.  § 3553(a).  The  district  court  ultimately  imposed  a 
prison term of fifty‐one months followed by three years of su‐
pervised release, both of which fell within the recommended 
Guidelines range. With respect to supervised release, the dis‐
trict  judge  noted  that  he  was  “impos[ing]  the  maximum  of 
three years because of all the reasons [he] just stated” and to 
“try to get restitution over that period of time.” The court or‐
dered Oliver to pay $983,654 in restitution to his victims and 
declined  to  order  restitution  jointly  and  severally  “because 
there’s been no other person found to be responsible.”  
    After announcing Oliver’s sentence and the conditions of 
supervised  release,  the  district  judge  asked  defense  counsel 
whether there was “any argument of yours as to the sentence 
that I haven’t addressed.” Defense counsel responded, “Not 
at this time, Judge. The special conditions I think the court has 
covered, and in terms of covering the terms of the court’s sen‐
tence, I think the court has covered that appropriately.” 
   The district court issued its written judgment on Septem‐
ber 20, 2016. This appeal followed.  
                            II. Discussion 
    On appeal, Oliver argues that the district court procedur‐
ally  erred  by  failing  to  address  an  unwarranted  sentencing 
6                                                       No. 16‐3611 

disparity,  making  unsupported  factual  determinations,  and 
failing to calculate the Guidelines range for his term of super‐
vised release. He also contends that the district court plainly 
erred by imposing a two‐level leadership enhancement.  
     A. Standard of Review 
    Generally, we review the district court’s sentencing proce‐
dures  de  novo  and  its  factual  findings  for  clear  error.  See 
United States v. Pulley, 601 F.3d 660, 664 (7th Cir. 2010). How‐
ever, “[m]ore deference is due … where an appellant failed to 
properly raise a claim below either by waiver or forfeiture.” 
United States v. Seals, 813 F.3d 1038, 1044 (7th Cir. 2016). If a 
defendant  “intentionally relinquishes or  abandons a  known 
right,” the issue is waived and cannot be reviewed on appeal. 
Id. at 1044–45 (quoting United States v.  Walton,  255 F.3d 437, 
441 (7th Cir. 2001)). In contrast, if a defendant merely “fails to 
raise an argument due to accident or neglect,” the argument 
is forfeited and is reviewed for plain error. Seals, 813 F.3d at 
1045.  “Under  plain‐error  review,  the  defendant  must  show 
that (1) there was error, (2) it was plain rather than subject to 
reasonable dispute, (3) it affected his substantial rights, and 
(4) the court should exercise its discretion to correct the error 
because it seriously affected the fairness, integrity, or public 
reputation of the judicial proceedings.” Id.  
     B. Procedural Errors 
   As a threshold matter, the government argues that Oliver 
waived  or,  alternatively,  forfeited  his  right  to  challenge  any 
procedural errors at his sentencing hearing.  
   To support its waiver argument, the government points to 
the exchange that occurred between the district court and Ol‐
iver’s  defense  counsel  at  the  end  of  the  sentencing  hearing. 
No. 16‐3611                                                           7

Specifically, after imposing sentence, the district court asked 
Oliver’s defense counsel if there was “any argument of yours 
as to the sentence that I haven’t addressed.” Oliver’s defense 
counsel responded that there was not.  
    This argument is not persuasive. “Waiver principles must 
be construed liberally in favor of the defendant.” United States 
v. Anderson, 604 F.3d 997, 1002 (7th Cir. 2010). And “[w]here 
the government cannot proffer any strategic justification for a 
decision, we can assume forfeiture.” Id. at 1001–02. Here, the 
government  has  not  offered  any  strategic  justification  as  to 
why  Oliver  would  intentionally  abandon  his  right  to  chal‐
lenge procedural errors at his sentencing. Nor can this Court 
“conceive  of  any  strategic  reason”  for  this  decision.  United 
States v. Jaimes‐Jaimes, 406 F.3d 845, 847–49 (7th Cir. 2005); see 
also United States v. Jenkins, 772 F.3d 1092, 1096 (7th Cir. 2014) 
(holding  that  waiver  did  not  occur  because  we  could  “con‐
ceive of no reason why [the defendant] would have intention‐
ally relinquished an objection certain to result in a lower crim‐
inal history score and sentencing range, nor ha[d] the govern‐
ment  offered  one”).  Moreover,  Oliver  “never  actively  dis‐
claimed the positions he now raises.” Seals, 813 F.3d at 1045. 
Therefore, Oliver did not waive his right to challenge proce‐
dural errors in his sentencing proceeding.  
    However, Oliver did forfeit these arguments by failing to 
object at the time of sentencing. As a result, the Court reviews 
for plain error. See United States v. Chatman, 805 F.3d 840, 843 
(7th  Cir.  2015).  We  now  turn  to  the  merits  of  Oliver’s  three 
claims of procedural error. 
    
    
8                                                               No. 16‐3611 

            1. Unwarranted Sentencing Disparities 
    Oliver  first  argues  that  the  district  court  procedurally 
erred by not considering the disparity between his sentence 
and  the  sentence  of  Alan  Watson,  who  operated  the  CFF 
Ponzi scheme into which Oliver contributed some of the Elec‐
tus investors’ funds. At Oliver’s sentencing hearing, the gov‐
ernment informed the district court that Watson was similarly 
convicted of wire fraud for making false promises to investors 
and sentenced to twelve years in prison. Oliver points out that 
while Watson caused approximately thirty‐seven times more 
in  dollar  losses  to  investors,  Oliver’s  sentence  is  just  three 
times shorter. He argues that the district judge erred by failing 
to consider this purportedly unwarranted sentencing dispar‐
ity.3  
    When imposing a sentence, district judges must consider 
“the need to avoid unwarranted sentence disparities among 
defendants with similar records who have been found guilty 
of similar conduct.” 18 U.S.C. § 3553(a)(6). However, “the Sen‐
tencing Guidelines are themselves an anti‐disparity formula” 
because  the  Sentencing  Commission  considers  the  need  to 
avoid  unwarranted  disparities  when  setting  the  Guidelines 
ranges. United States v. Blagojevich, 854 F.3d 918, 921 (7th Cir. 
2017).  Therefore,  if  “the  District  Judge  correctly  calculated 
and  carefully  reviewed  the  Guidelines  range,  he  necessarily 
                                                 
      3  The government responds that the district court judge did, in fact, 

consider Watson’s sentence by specifically asking the government for in‐
formation  regarding  any  criminal  prosecutions  in  the  related  Ponzi 
schemes and noting that “the court always likes to know what happened 
in  related  matters.”  The  Court  need  not  address  this  argument  because 
Oliver’s  within‐Guidelines  sentence  necessarily  accounted  for  unwar‐
ranted sentencing disparities, as explained infra. 
No. 16‐3611                                                              9

gave significant weight and consideration to the need to avoid 
unwarranted disparities.” Id. (quoting Gall v. United States, 552 
U.S.  38,  54  (2007)).  In  other  words,  “[a]  sentence  within  a 
Guideline  range  ‘necessarily’  complies  with  § 3553(a)(6).” 
United States v. Bartlett, 567 F.3d 901, 908 (7th Cir. 2009).  
    That  is  precisely  what  occurred  here.  The  district  court 
correctly calculated and sentenced Oliver within the Guide‐
lines range.4 Indeed, the district court’s fifty‐one month sen‐
tence was at the very bottom of Oliver’s Guidelines calcula‐
tion. “Thus, the district court judge did not need to say a word 
about § 3553(a)(6)’s application … to satisfy the procedural re‐
quirement  that  he  give  that  factor  ‘meaningful  considera‐
tion.’” United States v. Reyes‐Medina, 683 F.3d 837, 841 (7th Cir. 
2012). Oliver’s argument accordingly fails.  
           2. Factual Determinations 
   Next,  Oliver  argues  that  the  district  court  procedurally 
erred by selecting a sentence that was based on clearly erro‐
neous facts.  
   “[C]onvicted  defendants  have  a  due  process  right  to  be 
sentenced on the basis of accurate and reliable information.” 
United  States  v.  Corona‐Gonzalez,  628  F.3d  336,  343  (7th  Cir. 
2010) (quoting United States v. Kovic, 830 F.2d 680, 684 (7th Cir. 
1987)). Thus, a sentencing court commits “a significant proce‐
dural error” if it “‘select[s] a sentence based on clearly erro‐
neous  facts.’”  Corona‐Gonzalez,  628  F.3d  at  340  (alteration  in 
original) (emphasis omitted) (quoting Gall, 552 U.S. at 51). To 

                                                 
     4 Oliver argues that the district court should not have applied a two‐

level leadership enhancement, but that argument fails for the reasons out‐
lined infra in Part II.C.
10                                                         No. 16‐3611 

successfully challenge a sentence on this ground, the defend‐
ant “must show both that information before the sentencing 
court was inaccurate and that the sentencing court relied on 
the  inaccurate  information  in  the  sentencing.”  Lechner  v. 
Frank, 341 F.3d 635, 639 (7th Cir. 2003). If the defendant makes 
such a showing, the defendant has the right to a new sentenc‐
ing  hearing.  See  United  States  v.  Jones,  454  F.3d  642,  652  (7th 
Cir. 2006). 
    Oliver argues that his sentence was based on two pieces of 
inaccurate  information.  First,  Oliver  challenges  the  judge’s 
statement that Oliver’s crimes had “taken some years off [peo‐
ple’s] lives.” Oliver contends that this statement was false be‐
cause “no one ever presented evidence showing Mr. Oliver’s 
actions shortened anyone’s life.”  
    Even if the judge’s statement was not literally true, Oliver 
has not shown that the district court relied on it when fash‐
ioning its sentence. There is no reason to think that the com‐
ment was intended as a literal statement of fact to support the 
sentence imposed. Rather, the phrase was nothing more than 
a figure of speech to underscore the emotional impact of Oli‐
ver’s conduct on his victims. Immediately before making the 
challenged  statement,  the  district  judge  expressed  concern 
that  Oliver  would  not  find  “redemption”  because  he  was 
“never going to pay these people back, whether you’re work‐
ing or I sentence you to the Bureau of Prisons and you come 
out.” This suggests that the judge was simply trying to convey 
that  no  prison  sentence  could  undo  the  harm  that  Oliver 
caused. Thus, Oliver has not shown that the district court re‐
lied on the notion that Oliver actually reduced the lifespan of 
his victims to determine his sentence.  
No. 16‐3611                                                            11

    Second,  Oliver  argues  that  the  district  judge  determined 
that Oliver was solely responsible for the $983,654 in restitu‐
tion based on his erroneous belief that “there’s been no other 
person found to be responsible.” Oliver claims that this belief 
was inaccurate because Watson shared responsibility for los‐
ing the portion of the $983,654 that was invested in CFF. Oli‐
ver further argues that there is a risk of double recovery for 
victims because at least some of the $983,654 loss is part of the 
$37 million in restitution that Watson was ordered to pay.  
    This  argument  goes  too  far.  The  government  notes,  and 
Oliver does not dispute, that the restitution order in Watson’s 
case did not list Oliver, Electus, or any of Oliver’s victims. The 
parties  acknowledge,  however,  that  the  restitution  order  in 
Watson’s case included $466,050.60 to be paid to “Bruce H,” 
and that Oliver’s investments in Watson’s Ponzi scheme were 
made through Bruce Hongsermeier. Thus, there may be some 
risk that part of Oliver’s $983,654 loss overlaps with the $37 
million that Watson was ordered to pay.5 But that risk is easily 
addressed. The government suggests, with Oliver’s acquies‐
cence, that we modify the restitution order to limit any vic‐
tim’s recovery to the amount of her loss. We agree that this is 
the appropriate step.  See United States v. Trigg, 119 F.3d 493, 
501  (7th  Cir.  1997)  (noting  that  “victims  may  not  recover 
[through restitution] an amount in excess of their loss”). 
   In  sum,  Oliver  was  sentenced  based  on  accurate  infor‐
mation, so the district court did not procedurally err in this 
respect.  

                                                 
      5
      The district court could not have held Oliver’s co‐defendant, Smith, 
jointly and severally liable for the restitution because Smith had not yet 
been convicted.
12                                                       No. 16‐3611 

           3. Supervised Release Guidelines Calculation 
   Next,  Oliver  argues  that  the  district  court  procedurally 
erred  by  imposing  a  three‐year  term  of  supervised  release 
without first calculating the Guidelines range for supervision 
and considering whether a three‐year term was appropriate 
based on the statutory sentencing factors.  
    As a preliminary matter, the government argues that Oli‐
ver waived his right to challenge the issue because he did not 
object  to  the  Guidelines  calculations  in  the  PSR.  This  argu‐
ment  misses  the  point.  Oliver  is  not  challenging  the  Guide‐
lines calculation for his supervised release term on substan‐
tive grounds; rather, he is arguing that the district court failed 
to follow proper procedure by not repeating that calculation on 
the  record.  A  defendant  does  not  waive  the  procedural  re‐
quirements of a sentencing hearing simply by failing to object 
to a PSR. Indeed, when Oliver stated that he had no objections 
to the PSR at the beginning of the sentencing hearing, he could 
not  have  known  whether  the  district  court  would  comply 
with procedural requirements during the rest of the proceed‐
ing. Therefore, Oliver did not waive this claim, and we review 
for plain error.  
    Turning to the merits, Oliver relies on this Court’s decision 
in  United  States  v.  Downs,  784  F.3d  1180  (7th  Cir.  2015).  In 
Downs, the district court sentenced the defendant to ten years 
of  supervised  release  even  though  the  Guidelines  recom‐
mended a supervised release term of only three years. Id. at 
1181. We held that the district court judge “was required, be‐
fore deciding on the length of the defendant’s term of super‐
vised release, to calculate the guidelines range and assess its 
appropriateness  as  a  guide  to  sentencing  the  defendant,  in 
No. 16‐3611                                                       13

light of the sentencing factors in 18 U.S.C. § 3553(a).” Id. Be‐
cause there was no indication that the district court even con‐
sidered the Guidelines range, we reversed and remanded for 
resentencing. Id. at 1181–82.  
    Downs is distinguishable from this case. Unlike the district 
court in Downs, the district court here expressly referenced the 
PSR,  adopted  the  PSR’s  Guideline  calculations,  imposed  a 
term  of  supervised  release  that  was  within  the  Guidelines 
range, and explained its rationale for doing so in light of the 
§ 3553(a) factors. Immediately after going through each of the 
§ 3553(a) factors to reach Oliver’s prison sentence, the district 
judge explained that he was imposing a three‐year supervised 
release term “because of all the reasons [he] just stated” and 
to ensure that restitution could be recovered during that time.  
    Oliver  seems  to  argue  that,  even  if  a  district  court  ex‐
pressly adopts the Guideline calculations in the PSR, the fail‐
ure  to  separately  calculate  the  Guidelines  range  for  super‐
vised release constitutes reversible error. Neither Downs nor 
other  precedent  from  this  Court  supports  such  a  rule.  Alt‐
hough prison and supervised release are two different forms 
of punishment, they are both part of a single sentence. See id. 
at 1182; United States v. Kappes, 782 F.3d 828, 837 (7th Cir. 2015) 
(“Any  term  of  supervised  release  is  considered  part  of  the 
overall  sentence.”).  Accordingly,  we  have  held  that  “an  ex‐
plicit announcement of the guidelines recommendation” for 
supervised release, although helpful for purposes of appellate 
review, is not required. Anderson, 604 F.3d at 1003–04 (holding 
that  the  district  court  did  not  procedurally  err  even  though 
the judge “never recited [the] guideline range for supervised 
release during the [sentencing] hearing”). Rather, the critical 
14                                                      No. 16‐3611 

inquiry is whether the district court was aware of and under‐
stood the Guidelines recommendation for supervised release. 
See id. Where, as here, the district court “impose[s] a within‐
guidelines term of supervised release” and “express[ly] men‐
tions … the PSR in the earlier part of the hearing,” this Court 
can rest assured that the district court was aware of the Guide‐
lines range. Id. at 1004.  
    For the same reasons, the district court was not required 
to  engage  in  “a  separate  comprehensive  analysis”  of  the 
§ 3553(a) factors as they applied to Oliver’s term of supervised 
release  after  extensively  discussing  those  same  factors  with 
respect to Oliver’s prison sentence. See id. at 1003 (“We have 
never  required  such  repetition  from  the  district  court.”);  see 
also United States v. Bloch, 825 F.3d 862, 869 (7th Cir. 2016), reh’g 
denied (July 13, 2016) (“[T]he district court was not required to 
provide two separate explanations, one for the term of impris‐
onment and one for the term of supervised release.”). Instead, 
“a district court need only provide one overarching explana‐
tion and justification—tethered, of course, to the § 3553(a) fac‐
tors—for why it thinks a criminal sentence comprised of both 
terms  of  imprisonment  and  supervised  release  is  appropri‐
ate.” Bloch, 825 F.3d at 870. The district court did that here.  
   Therefore,  the  district  court  did  not  err  in  imposing  a 
three‐year term of supervised release.  
      C. Leadership Enhancement 
    Finally, Oliver argues that the district court plainly erred 
by imposing a two‐level enhancement based on Oliver’s lead‐
ership role in the criminal activity.  
No. 16‐3611                                                            15

   The government responds that Oliver waived his right to 
appeal  the  application  of  the  two‐level  leadership  enhance‐
ment because he stated, both in his sentencing memorandum 
and at the sentencing hearing, that he had no objections to the 
PSR Guidelines calculations. 
    Under our precedent, “this case is a close one.” See Ander‐
son,  604  F.3d  at  1002.  This  Court  has  previously  held  that  a 
defendant waived his right to challenge a Guidelines calcula‐
tion where defense counsel “had access to the PSR, knew of 
his right to object, considered objecting to portions of the PSR 
other than the one he now challenges, and stated on the rec‐
ord that he did not have further objections when asked by the 
district  court.”  United  States  v.  Garcia,  580  F.3d  528,  542  (7th 
Cir. 2009); see also, e.g., United States v. Ranjel, No. 15‐3778, 2017 
WL 4324980, at *4–*5 (7th Cir. Sept. 29, 2017) (holding that the 
defendant waived his right to appeal the term of supervised 
release because he failed to object to the PSR despite “multiple 
opportunities” to do so). 
    However,  under  the  same  circumstances  we  have  deter‐
mined that a defendant did not waive, but rather merely for‐
feited his challenge. See, e.g., Jaimes‐Jaimes, 406 F.3d at 847–49 
(holding that the defendant did not waive his right to appeal 
an  eight‐level  enhancement  even  though  defense  counsel 
failed to object to the Guidelines calculation in the PSR); Jen‐
kins,  772  F.3d  at  1096  (holding  that  the  defendant  did  not 
waive his right to appeal the inclusion of a conviction in his 
criminal history calculation even though he failed to object to 
that portion of the PSR).  
    Ultimately,  we  need  not  answer  this  question  to  resolve 
this case. Even if we assume that Oliver only forfeited (rather 
16                                                        No. 16‐3611 

than  waived)  his  challenge  to  the  leadership  enhancement, 
the district court did not commit plain error by applying it.  
    Under § 3B1.1(c) of the Sentencing Guidelines, the defend‐
ant’s offense level must be increased by two “[i]f the defend‐
ant was an organizer, leader, manager, or supervisor in any 
criminal activity.” U.S.S.G. § 3B1.1(c). “The Guidelines do not 
define  ‘organizer,’  ‘leader,’  ‘manager,’  or  ‘supervisor,’”  but 
they do list factors a district court should consider. See United 
States v. Weaver, 716 F.3d 439, 442 (7th Cir. 2013). Those factors 
are: “the exercise of decision making authority, the nature of 
participation  in  the  commission  of  the  offense,  the  recruit‐
ment of accomplices, the claimed right to a larger share of the 
fruits of the crime, the degree of participation in planning or 
organizing the offense, the nature and scope of the illegal ac‐
tivity, and the degree of control and authority exercised over 
others.”  U.S.S.G.  3B1.1,  cmt.  n.4.  In  the  past,  this  Court  has 
consulted those factors to determine whether the leadership 
enhancement applies in a given case. See, e.g., Weaver, 716 F.3d 
at 442–43; United States v. Vaughn, 722 F.3d 918, 935 (7th Cir. 
2013). And we have broadly defined a supervisor or manager 
as  someone  who  “tells  people  what  to  do  and  determines 
whether  they’ve  done  it.”  United  States  v.  Figueroa,  682  F.3d 
694, 697 (7th Cir. 2012). 
   Here, the district court did not plainly err in determining 
that the leadership enhancement applied. First, Oliver created 
the fraudulent investment scheme. It is undisputed that Oli‐
ver was the sole managing member of Electus. Moreover, as 
explained in the PSR, all funds were channeled through Oli‐
ver, who decided how they would be “invested.” 
    Second, the PSR concluded that “Oliver recruited Smith” 
to join the operation and solicit investors. See United States v. 
No. 16‐3611                                                            17

Henry,  813  F.3d  681,  683  (7th  Cir.  2016)  (“Recruitment  [is]  a 
factor supporting an inference of management.”). Oliver ar‐
gues  that  he  did  not  recruit  Smith  because  Smith  learned 
about Electus from another individual, Bruce Hongsermeier. 
However, learning about an organization and being asked to 
join in the operation of an organization are distinct. It makes 
sense that Smith learned about Electus through a third party, 
but was later recruited to join the operation by Oliver.  
     Finally,  Oliver  exercised  control  over  Smith  by  directing 
him  to  make  false  representations  to  investors.  See  Figueroa, 
682  F.3d  at  697  (defining  a  “supervisor”  or  “manager”  as 
someone who “tells people what to do”). Oliver contends that 
Smith solicited investors on his own. However, both the PSR 
and plea agreement state that Oliver “directed” Smith to do 
so.  Additionally,  Smith  sent  investors’  payment  checks—
made out to Electus—to Oliver. And when an investor mis‐
takenly made out a check to Smith, he wired the funds to Ol‐
iver. This suggests that Smith fell below Oliver in the fraud’s 
hierarchical scheme. See Weaver, 716 F.3d at 444 (“[S]ome hier‐
archy among those involved in the criminal activity must ex‐
ist  to  qualify  a  defendant  for  an  enhancement  under  § 
3B1.1.”). Moreover, Oliver and Smith spoke weekly, which in‐
dicates  “ongoing  supervision.”  Id.  Lastly,  Oliver’s  control  is 
demonstrated by the fact that Smith received a referral fee.6 

                                                 
      6Oliver argues that Smith did not receive a commission. The PSR is 
somewhat inconsistent on this point. According to the PSR, during his in‐
itial meeting with investigators, Smith said that he never received a com‐
mission. However, Smith had a second meeting with the investigators just 
two days later at which he said that he had received a referral fee. Moreo‐
ver, the plea agreement states that some of the investors’ funds were used 
to pay “undisclosed commissions to … Smith.”
18                                                       No. 16‐3611 

See id.  (“Th[e] exercise of control  and  authority will  usually 
allow the defendant to impose some … reward … for the un‐
derling’s execution of the directed task.”).  
   Therefore,  the  district  court  did  not  plainly  err  in  deter‐
mining that the leadership enhancement applied.  
                            III. Conclusion 
    The district court’s restitution order shall be modified to 
clearly forbid any recovery in excess of a victim’s loss. In all 
other respects, we AFFIRM the judgment of the district court.